DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 was filed after the mailing date of the Notice of Allowance on 9/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752                                                                                                                                                                                         
/CHEE-CHONG LEE/               Primary Examiner, Art Unit 3752